Case 20-40535-JMM         Doc 64    Filed 10/23/20 Entered 10/23/20 13:45:39          Desc Main
                                   Document      Page 1 of 3



Jason Naess, ISBN 8407
Assistant United States Trustee
Andrew S. Jorgensen, ISBN 8695
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:                                               Case No. 20-40535-JMM
                                                     (Chapter 11 – Subchapter V)
         JOSEPH LEE DILLE, and
         JANA LYNN DILLE,

                              Debtors.


            NOTICE OF HEARING ON ACTING UNITED STATES TRUSTEE’S
                            MOTION TO DISMISS

TO ALL PARTIES OF INTEREST:

         PLEASE TAKE NOTICE THAT the Acting United States Trustee has scheduled a

hearing on the Acting United States Trustee’s Motion to Dismiss or Convert before the United

States Bankruptcy Court in the Federal Courthouse at Bankruptcy Courtroom 4, James A.

McClure Federal Building on November 16, 2020, at 10 am, or as soon thereafter as the parties

may be heard. If you wish to object, you should file a written objection within the time noted in

Fed. R. Bankr. P. 9014 and 9006(b), and provide notice of any intent to present evidence as

noted in Local Bankr. R. 9014.1.

         Your rights may be affected. You should read these papers carefully and discuss them


                                                 1
Case 20-40535-JMM        Doc 64     Filed 10/23/20 Entered 10/23/20 13:45:39           Desc Main
                                   Document      Page 2 of 3



with your attorney, if you have one. (If you do not have an attorney, you may wish to consult

one.)

        The United States Trustee intends to call witnesses and present evidence at the hearing on

this motion.

Date: October 23, 2020                       GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18

                                            /s/ Andrew S. Jorgensen
                                            ANDREW S. JORGENSEN
                                            Attorney for Acting United States Trustee
                                      [Non CM/ECF e-mail andrew.jorgensen@usdoj.gov]




                                                2
Case 20-40535-JMM        Doc 64     Filed 10/23/20 Entered 10/23/20 13:45:39        Desc Main
                                   Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on ___October 23, 2020____________ I caused the foregoing
document to be filed with the Court’s CM/ECF system which causes a copy of the foregoing to be
served by electronic means on the parties reflected on the Notice of Electronic Filing.

       • (Debtor’s counsel) Brent T Robinson, btr@idlawfirm.com,
       bcl@idlawfirm.com;bjh@idlawfirm.com
       • David A Coleman, david@crctflaw.com
       • Sara Tourte, DLL Finance LLC, sara.tourte@dllgroup.com
       • Matthew W Grimshaw, matt@grimshawlawgroup.com, ID22@ecfcbis.com
       • R Ron Kerl, Ron@cooper-larsen.com, kelli@cooper-larsen.com,bobbi@cooper-
       larsen.com
       • Rhett Michael Miller, rhett@pmt.org
       • Michael G Schmidt, mgs@lukins.com, tboyddavis@lukins.com
       • Sheila Rae Schwager, sschwager@hawleytroxell.com, dsorg@hawleytroxell.com
       • US Trustee ustp.region18.bs.ecf@usdoj.gov
       • Jeremy Vaughn sks&t@idaho-law.com

 Others receiving electronic notice in this case.

         AND I FURTHER CERTIFY that on such date I caused to be served the foregoing
 document on the following non-CM/ECF Registered Participants via first class mail, postage
 paid, on the attached Mailing Matrix.



Date: __October 23, 2020______
                                                     /s/___________
                                              ANDREW S. JORGENSEN




                                                    3
